McCay, J.
The point in- this case is purely a question of practice. When a question arises between the parties, in making up a brief of the testimony, it is to be settled by the Judge. Ordinarily, he is informed of facts by affidavit, in writing, and we do not think it was error for him to insist on that mode in this case. The time of the country is too precious to be spent in re-hearing the witnesses, in order that a brief may be made up, for the benefit of one of the parties, to-wit, that !he may make his motion for a new trial. t
We think the Judge was right in refusing to interfere with thp jousiness of the Court, to make this investigation. It is for the parties to make up their brief and present it to the •Judge for his approval, and if, as in this case, the Judge did not hear the testimony, the party seeking his approval must present his brief verified, so that the Judge may know if it be correct or not. If the Judge need other light, he may exercise his discretion and take such order to obtain it as he thinks best.
Judgment affirmed.